Mr. Justice Thompson delivered the opinion of the court. Abstract of the Decision. 1. Bills and notes, § 358*—when plea of want of consideration demurrable. In an action on a promissory note, a special plea of want of consideration setting up that the note was given for a release of defendant by plaintiff from a void contract of guaranty, held inartificially drawn and subject to special demurrer. 2. Appeal and ebboe, § 1361*—•when refusal to permit filing of additional pleas not error. Refusal of court to permit the filing of additional pleas, held not error, where application to file them was not made until the case was called for trial. 3. Appeal and ebboe, § 986*—when denial of motion for continuance not presented for review. The question whether the court erred in overruling a motion for a continuance is not preserved for review, where there is no motion for a continuance or showing thereon in the bill of exceptions.